ROBERT C. SCOTT, Associate Judge.
This case involves the property disposition in a final judgment of dissolution of marriage. The court below awarded to the wife, as lump sum alimony, the husband’s one-half interest in the marital home,1 subject, however, to a mortgage in the amount of $10,000.00 in favor of the husband. The mortgage was to bear interest at ten percent per annum compound interest and was due upon the sale of the home by the wife or upon her death or remarriage.
The husband contends, in the appeal, that the lower court erred in awarding his interest in the home to the wife as lump sum alimony.
The wife contends, in her cross-appeal, that the court below erred in imposing a mortgage upon the husband’s interest awarded to her as lump sum alimony. The wife also contends that there is no basis for the mortgage to bear compound interest at the rate of ten percent per annum.
We reverse that portion of the final judgment which ascribes interest to the $10,-000.00 lien and remand this case for the entry of a judgment which instead creates a charge of $10,000.00 in favor of the husband upon the one-half interest in the marital home awarded to the wife, which charge would bear no interest and would be payable upon the death or remarriage of the wife or upon the sale of the marital home.
AFFIRMED IN PART, REVERSED IN PART AND REMANDED.

. Significantly, the home is the only marital asset. It appears that the parties' equities in the marital home are approximately $20,000.00 for each party or a net equity of both parties of some $40,000.00.